53 F.3d 328NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Robert PAYNE, Petitioner--Appellant,v.Parker EVATT;  Attorney General of the State of SouthCarolina, Respondents--Appellees.In re Robert PAYNE, Petitioner.
Nos. 95-6209, 95-8010.
United States Court of Appeals, Fourth Circuit.
Submitted March 16, 1995.Decided March 27, 1995.

IN NO. 95-6209, PETITION DENIED IN NO. 95-8010.
Robert Payne, appellant pro se.
Donald John Zelenka, Chief Deputy Atty. Gen., Columbia, SC, for appellees.
Before MURNAGHAN, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
In No. 95-6209, Appellant appeals from the district court's order denying his motion for a stay of the execution of his state criminal sentence pursuant to 28 U.S.C. Sec. 1292 (1988).  Our review of the record and the district court's opinion discloses no abuse of discretion or other reversible error.  Accordingly, we affirm on the reasoning of the district court.  Payne v. Evatt, No. CA-94-3464-2-20AJ (D.S.C. Feb. 6, 1995).  We deny Appellant's motion to stay execution of sentence and for bail, and his amended motion for stay of execution of sentence.


2
In No. 95-8010, Appellant filed a petition for a writ of mandamus in which he requests that this Court compel the district court to rule on the motion for a stay of execution of sentence discussed above in relation to No. 95-6209.  Since the district court has acted on the motion, we deny Appellant's petition as moot.  We also dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
No. 95-6209--AFFIRMED.


4
No. 95-8010--PETITION DENIED.